—Appeal from a judgment of the County Court of Albany County (Rosen, J.), *475rendered September 21, 2000, convicting defendant upon his plea of guilty of the crime of attempted burglary in the first degree.
In satisfaction of an eight-count indictment, defendant pleaded guilty to the reduced charge of attempted burglary in the first degree and was sentenced to a determinate prison term of five years ánd 2V2 years of postrelease supervision. Defendant appeals, contending that the sentence imposed was harsh or excessive given his lack of criminal history, educational and employment history, family support and remorse for his conduct. Inasmuch as defendant’s general waiver of his right to appeal included the challenge to the severity of his sentence, this issue is not subject to our review (see People v Hidalgo, 91 NY2d 733, 737 [1998]). In any event, were we to consider it, we would find that County Court considered all relevant factors in imposing the sentence and there are no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Dolphy, 257 AD2d 681 [1999], lv denied 93 NY2d 872 [1999]).
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.